DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 17, it is unclear how adding a mean shift vale to the user defined target would move the downforce load. The load would either need to be added to the sensed load or a force of change added toward the user defined target value. It is suggested to read --adding a mean shift value toward the user defined target by a rate of change--.
Claim 1, line 7, “the load” is indefinite because it is unclear which load is being referred to. It is suggested to read --the downforce load--. 
Claim 16, depends from claim 15 and states “wherein the lower threshold is fixed and is independent of the user defined target”. However claim 15 states the lower threshold is dependent upon the user defined target.  It is suggested to change claim dependency.
Claim 19, the limitation, “default user defined targets” is indefinite because it is unclear if these are related or the same as the threshold values and how they relate to the user defined target. 
Appropriate correction required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-4, 11-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowalchuk (US 9,968,030).
Regarding claim 1, Kowalchuk teaches the method of controlling a downforce assembly for use with a row unit of an agricultural implement (title), the method comprising: setting a user defined target  (c. 6, l. 1-2) of an amount of downforce load for a row unit; sensing a load of the row unit (strain gauge 78); comparing the sensed load with a lower threshold; and when the sensed load is below the lower threshold, adding a mean shift value toward the user defined target by a rate of change to move the load to above the lower threshold (c. 6, l. 17-31).  

2. The method of claim 1, wherein the sensed load is a sensed gauge wheel load (c. 4, l. 62).  

3. The method of claim 1, further comprising decreasing the mean shift value towards zero when the sensed load is above the lower threshold (c. 6, l. 28-30).  



Regarding claim 11, Kowalchuk teaches a system for controlling an amount of downforce applied to a row unit of an agricultural implement, the system comprising: a downforce actuator (cylinder 52) coupled to a row unit to apply an amount of down force to the row unit; a sensor (78) associated with the row unit to sense an amount of force being applied to the row unit and at least partially based upon the ground acting on the row unit; and a controller (CPU 88) in communication with the downforce actuator and the sensor, said controller receiving said sensed amount of load being applied to the row unit, and wherein said controller configured to: comparing the sensed load with a user defined target and a lower threshold; and  when the sensed load is below the lower threshold, adding a mean shift value to the user defined target by a rate of change to move the sensed load to above the lower threshold (c. 6, l. 8-34).  

12. The system of claim 11, further comprising a gauge wheel (58) coupled to the row unit, and wherein the sensed force is the force sensed by the gauge wheel (c. 4, l. 62).  

13. The system of claim 11, wherein the controller further configured to decrease the mean shift value towards zero when the sensed load is above the lower threshold (c. 6, l. 28-30).  
14. The system of claim 13, wherein the controller automatically decreases the mean shift value towards zero upon a determination that the sensed load is above the lower threshold (c. 6, l. 17-34).  



18. The method of claim 17, further comprising decreasing the mean shift value toward zero at a first rate of change when the sensed load is above the lower threshold (c. 6, l. 17-34).  
19. The method of claim 17, further comprising capping the added mean shift value at a mean shift limit, wherein the mean shift limit is approximately equal to the difference between default user defined targets (c. 6, l. 17-34).  


20. The method of claim 19, further comprising decreasing the mean shift value toward 25zero at a second rate of change when the sensed load is above an upper threshold (c. 6, l. 17-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalchuk. 


6. The method of claim 5, further comprising identifying an upper threshold, and comparing the sensed load with both the upper and the lower thresholds (c. 6, l. 17-31).  

7. The method of claim 6, further comprising, when the sensed load is above the upper threshold, reducing the mean shift value towards zero at a rate of change to move the load to below the upper threshold (c. 6, l. 28-30).  

8. The method of claim 7, wherein the reduction of the mean shift value is done automatically (c. 6, l. 28-30).  

Regarding claim 9, Kowalchuk teaches the method of claim 7, but fails to teach wherein the mean shift value is decreased manually by a user.  However, examiner takes official notice that manual and automated tasks are well-known equivalents in the art.  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to allow the mean shift value to be controlled by a user instead of automatic for situations where 

10. The method of claim 7, wherein the decrease of the mean shift value comprises:  5a. a first change of rate for decreasing the mean shift value when the sensed load is below the upper threshold; and b. a second change of rate for decreasing the mean shift value when the sensed load is above the upper threshold (inherent based on differences in measured above and below sensed loads and shifted force to within range).

Regarding claim 15, Kowalchuk teaches the system of claim 11, but fails to teach wherein the lower threshold is calculated to be approximately 67% of the lowest user defined target.  However the desired thresholds are design features known in the art.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include the threshold to be approximately 67% lower user defined target as a design feature based on field conditions such as soil moisture, roughness, and levelness.

16. The system of claim 15, wherein the lower threshold is fixed and is independent of the user defined target (c. 6, l. 17-31).  

Conclusion
 Bassett (US 10,645,865) teaches the threshold range (deadband) avoids oscillation of the closing wheels due to repetitive small changes in the distance between the elevation of the firming wheel and the elevation of the closing wheels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on MTRF 9:30-2:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Examiner, Art Unit 3671